           Case 2:19-mj-03830-DUTY Document 3-1 Filed 09/12/19 Page 1 of 43 Page ID #:4
-           f         ~

    AO 91 (Rev. 1 ]/l 1) Criminal Complaint


                                            UNITED STATES DISTRICT COURT
                                                                       for the
                                                           District of Rhode Island

                          United States of America                       )
                                     v.                                                                ///~~~
        ROBERT ANTHONY BROWN DOB xx/xx/1988                               ~
                                                                                  Case No.       I ~ I ~(~-
                                                                                                   ~        I      M3- C~ t (~S
                                                                          >                               ~ ~ ~~ ~3~,3 ~
                                Defendants)                              )

                                                      CRIMINAL COMPLAINT

                I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
    On or about the dates) of                  01/01/2017 to present             in the county of                                  in the
                              District of        Rhode Island       ,the defendants) violated:

                  Code Section                                                      Offense Description
    21 U.S.C. 846                                    Conspiracy to possess 5 kilograms or more of cocaine with the intent to
                                                     distribute

    21 U.S.C. 841(a)(1)(b)(1)(A)                     Possession of 5 kilograms or more of cocaine with the intent to distribute




                This criminal complaint is based on these facts:
    See attached affidavit of U.S. Postal Inspector Richard F. Atwood




                ~ Continued on the attached sheet.



                                                                                             ~       ~ Co plainant's signature

                                                                                        Richard F. A ood, U.S. Postal Inspector
                                                                                                        P intt~Y3i Are,and title

    Sworn to before me and signed in my presence.


    Date              08/09/2019
                                                                                   ~             ~         Judge's signature

    City and state:                           Providence, RI                           Patricia A. Sullivan, U.S. Magistrate Judge
                                                                                                        Printed name and title
                Case 2:19-mj-03830-DUTY Document 3-1 Filed 09/12/19 Page 2 of 43 Page ID #:5
                                                                                                                                    PER 18 U.S.C. 3170

                             DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION - IN U.S. DISTRICT COURT

BY: ❑INFORMATION ❑INDICTMENT                                        COMPLAI      CASE NO.

                    ❑ Juvenile                                                                             ~ '(`1~ ~ ►~1 r ~O ~            ~~S
Matter Sealed:                         ❑Other than Juvenile                           USA vs.
   Pre-Indictment Plea ~ Superseding                ❑Defendant Added                              Robert Anthony Brown
                                                                                  Defendant:
                              ❑ Indictment          ~ Charges/Counts Added
                              ❑ Information                                                       330 W. 11th Street
Name of District Court, and/or Judge/Magistrate Location (City)                   Address:        Apt. 601
                                                                                                  Los Angeles, CA 90015
UNITED STATES DISTRICT COURT                    RHODE ISLAND
DISTRICT OF RHODE ISLAND                        Divisional Office

                                        ON WEISMAN
Name and Office of Person
Furnishing Information on             U.S. Atty      ❑Other U.S. Agency
THIS FORM                            hone No. (401)709-5000                               Interpreter Required       Dialect:
 Name of Asst.
 U.S. Attorney         William J. Ferland
(if assigned)                                                                      Birth                                         Male         ~ Alien
                                                                                   Date 5/18/1988                                Female       (if applicable)

 Name of Complainant Agency, or Person (& Title, if any)
 United States Postal Inspection Service                                            Social Security Number

           person is awaiting trial in another Federal or State Court
          (give name of court)                                                                                    fT~~~:I~7~P.~

                                                                                 Issue:     [~ Warrant          ❑Summons
           this person/proceeding transferred from another district                         7~
           per (circle one) FRCrP 20, 21 or 40. Show District
                                                                                 Location Status:
                                                                                  Arrest Date                or Date Transferred to Federal Custody

           this fa a reproaecution of chargea
           previously dlamisaed which were
                                                                                    ❑ Currently in Federal Custody
           dlsmissad on motion of:
                                                                                    ❑ Currently in State Custody
           ❑ U.S. Atty Q Defense                                                        ❑ Writ Required
                                                            SHOW
                                                          DOCKET N0.
    this prosecution relates to e                                                   ❑ Currently on bond
    pending case involvinp this same
    defendant. (Notice of Related                                                   ❑ Fugitive
    Case must still bo flied with the
    Clerk.)
                                                            MAG. JUDGE           Defenso Counsel (if any):
  ❑ prior proceedlnQs or eppearance(s)                       CASE NQ.
    before U.S. Magistrate Judge
    regarding this defendant were                                                           FPQ     ~ CJA          ~ RET'D
    recorded under
                                                                                           ❑ Appointed on Target Letter
Place oil RHODE ISLAND                             County
offense
                                                                                  ❑ This report amends AO 257 previously submitted

     OFFENSE CHARGED -U.S.C. CITATION -STATUTORY MAXIMUM PENALTIES -ADDITIONAL INFORMATION OR COMMENTS

 Total # of Counts 2
                   itle      action/ ffense Level                                         Description of Offense Charged                        FelonylMisd.
  Set                                           =a
                                                                                                                                                x Felony
             21 U.S.C. Section 846                                        Conspiracy to possess 5 kilograms or more of cocaine                    Misdemeanor
                                                                                                                                                  Felony
                                                                          with the intent to distribute.                                          Misdemeanor
                                                                                                                                                  Felony
             21 U.S.C. Section 841(a){1)(b)(1)(A)                         Possession of 5 kilograms or more of cocaine with the                   Misdemeanor
                                                                          intent to distribu#e.                                                   F°~~~y
                                                                                                                                                  Misdemeanor
                                                                                                                                                  Felony
                                                                                                                                                  Misdemeanor
 Case 2:19-mj-03830-DUTY Document 3-1 Filed 09/12/19 Page 3 of 43 Page ID #:6




                                          AFFIDAVIT


       I, Richard F. Atwood, being first duly sworn, hereby depose and state as follows:

                    This affidavit is submitted in support of a criminal complaint and arrest

warrant for ROBERT ANTHONY BROWN(BROWN)DOB xx/xx/1988. As will be shown

below, there is probable cause to believe that between January 1, 2017 to the present, BROWN

has been involved with others in a conspiracy to distribute five kilograms or more of cocaine

with the intent to distribute and possession of five kilograms or more of cocaine with the intent

to distribute in violation of 21 U.S.C. § 846 and 21 U.S.C. § 841. BROWN has sent packages

containing cocaine through the United States mail from Los Angles, California to various

commercial mail receiving agencies(CMRA)located in the greater Providence, Rhode Island

metropolitan area and has zeceived packages containing United States currency sent as payment

for the controlled substances through the mail from the greater Providence, Rhode Island

metropolitan area to the greater Los Angeles, California area.

       I.        BACKGROUND OF AFFIANT

            2.     I am an "investigative or law enforcement officer" ofthe United States within

    the meaning of 18 U.S.C.§2510(7), in that I am an officer ofthe United States empowered

    by law to conduct cxinainal investigations and make arrests for offenses enumerated in 18

    U.S.C. § 2516. I am also a law enforcement officer of the United States defined within the

    meaning of the 1930 Tariff Act, 19 U.S.C. § 1589(a), and 18 U.S.C. § 2510(7). I have been

    a law enfozcement officer for twenty years. I am employed by the United States Postal

    inspection Service (USPIS), Boston Division, Rhode Island Domicile, as a U.S. Postal

    Inspector, and have been so since June 2016. I was also previously a U.S. Postal Inspector

    from June 2003 to August 2009. In my capacity as a U.S. Postal Inspector, I investigate a
 Case 2:19-mj-03830-DUTY Document 3-1 Filed 09/12/19 Page 4 of 43 Page ID #:7




     wide variety of offenses and violations of federal criminal law, including offenses involving

     the transportation of controlled substances and other contraband through the United States

    Postal Service. From August 2009 to June 2016, I was a Special Agent with the Department

     of Homeland Security(DHS), U.S. Immigration and Customs Enforcement(ICE),

    Homeland Security Investigations (HSI), assigned to the Office of the Special Agent-in-

     Charge, Boston(SACBOS), Airport/Seaport Group. In that position, I have investigated a

     variety of offenses including violations involving contraband being imported and exported

    into and out ofthe United States. I received training by the USPIS in the investigation of

    contraband, including stolen goods, narcotics, and counterfeit docunnents being transported

    through the United States mails, and in addition, I zeceived training by HSI in the

    investigation of smuggled goods and/or contraband over interstate anal international lines.

    Prior to becoming a U.S. Postal Inspector, I was a Police Officer with the Phoenix Police

    Departxn.ent for approximately four years, and a Manchester, New Hampshire Police Officer

    for approximately eight months. Finally, I have a Bachelor of Arts Degree in History that I

    received while attending Framingham State College, vn Framingham, l4lassachusetts.

       3.           In my capacity as a Postal Inspector/Special Agent far 16 yeaxs, I have

conducted or participated in h.undrecis of investigations involving the illegal manufacture,

smuggling, and distribution of contraband, to include controlled substances, counterfeit

merchandise and stolen goods. I have appeared before U.S. Distzict Court Judges in the District

of Massachusetts, Rhode Island and Arizona on numerous occasions to swear to affidavits in

support of search, arrest, and seizure warrants pertaining to tine illegal manufacture, smuggling,

and distribution of contraband, to include controlled substances, counterfeit merchandise and

stolen goods and identities.
Case 2:19-mj-03830-DUTY Document 3-1 Filed 09/12/19 Page 5 of 43 Page ID #:8




        II.        STATEMENT OF PROBABLE CAUSE

              4.     Beginning in January 201 S, I received information from the manager at Mail

     Boxes Plus,l located on Reservoir Avenue in Cranston, Rhode Island, regarding suspicious

     parcels arriving from California to one of his customer's rental boxes. The manager advised

     that box number 126, was rented in April of 2017 by a woman who identified herself as

     Emma BERGMAN. The woman began. receiving the suspicious parcels in late October of

    2017. The manager said that an unidentified male, who claimed to be BERGMAN's

     boyfriend, always came and picked up the parcels shortly after they arrived at the store. The

     manager also advised there was a second rental box, box number 242, tented by a Lisa

     WATERS,in December 2016 that was also receiving parcels from California. The manager

     advised the same unidentified male also picked up the parcels for the WATERS' rental box.

        5.           I began to monitor parcels going to Mail Boxes Plus and discovered multiple

parcels being shipped from the Los Angeles, California azea, specifically Los Angeles,

Inglewood and Culvex City, each weighing between two (2)to two and a half(2 1/2) pounds,

every couple of weeks to BERGM~IN's box at Mail Boxes Plus. The manager continued to

advise me that the same unidentified male would come to pick up those parcels.

       6.            On June 13, 2018, the Rhode Island State Police CRISP) High Intensity Dzug

Trafficking Area(HIDTA)Unit conducted surveillance at Mail Boxes Plus and observed the



1 Mail Boxes Plus is a Rhode Island Corporation that provides mailbox rentals, packaging, shipping,
copying, and receiving services to customers for a fee. The company accepts mail from the U.S. Post
OfFce, as well as private carriers such as FedEx and UPS. It falls into the category of a Commercial Mail
Receiving Agency(CMRA).

                                                    3
Case 2:19-mj-03830-DUTY Document 3-1 Filed 09/12/19 Page 6 of 43 Page ID #:9




unidentified male arrive to pick up another BERGMAN parcel. HIDTA members observed the

subject driving a white Jeep Grand Cherokee, bearing Rhode Island registration, VD-877, which

was registered to Urmiry Saldana of69 Lakeview Drive Providence, Rhode Island.

       7.          HIDTA members observed the unidentified male exit Mail Boxes Plus with a

small parcel and return to the Jeep Grand Cherokee. HIDTA members began to follow the Jeep;

however, the subject was driving at a high rate of speed and HIDTA members were unable to

maintain surveillance.

                   After a review of the surveillance video at Mail Boxes Plus showing the

unidentified male picking up the parcels addressed to BERGMAN;RISP members were able to

identify the male as Shawn SILVA. S SILVA has azx extensive crirriinal history, to include

arrests for Possession of Controlled Substances. RISP compared S SILVA's Rhode Island

driver's license photo with the images on the video surveillance photographs provided by Mail

Boxes Plus and concluded the individual was Shawn SILVA. It should be noted; S SILVA was

normally wearing a yellow construction type vest when he would come in and pick the parcels.

       9,          I continued to monitor parcels that were being shipped to Mail Boxes Plus

and parcels addressed to BERGMAN that originated in the Los Angeles area. On November 28,

2018, I received information from the manager at Mail Boxes Plus that another pazcel for

BERGMAN had azrived. The manager also advised that there was another parcel for

BERGMAN,which had arrived on November 19, 2018, that had not been picked up yet. I

advised the RISP HIDTA Unit ofthe unclaimed BERG1t~IANParcel at Mail Boxes Plus.

       10.         Members ofthe RISP HIDTA Unit took possession of the unclaimed

BERGMAN Parcel, which was a Priority Mail parcel. BERGMAN's rental application was

reviewed and it was noted that she provided a fraudulent Utah driver's license as proof of



                                                4
Case 2:19-mj-03830-DUTY Document 3-1 Filed 09/12/19 Page 7 of 43 Page ID #:10




identification. HIDTA queried the license and learned that it was not legitimate. The WATERS'

rental application was also reviewed and it was noted that the female applicant had also provided

a fraudulent Utah Driver's License as proof of identification. In fact, both BERGMAN and

WATERS utilized the same address on their Utah driver's licenses.

        1 1.         HIDTA members took the unclaimed BERG~LIAN Parcel and conducted a K9

narcotics examination, using RISP Trooper Sean McGehearty's K9 Bane.2 Trooper McGehearty

advised that K9 Bane has been found previously to be reliable in the detection of narcotics and

has been responsible for numerous narcotic and narcotics' related currency seizures. The

BERGMAN Parcel was placed in an azea free from narcotic odors. Other packages were also

placed in the area as controls. K9 Bane searched the area, and upon amving at the BERG1l~lAN

Parcel reacted in a positive manner, indicating the presence of a narcotic odor. K9 Bane did not

malce any other positive alerts in the searck~ area. A positive alert by a certified nazcotics K9 is a

strong indicator that the parcel contains narcotics or something, such as proceeds, that has been

near narcotics.

        12.          On the same date, RISP applied for and obtained a state search warrant for

the Bergman Parcel, which was authorized by the Honorable Magistrate J. Ippolito. RISP

executed the warrant and discovered a brick like object, packaged in multiple vacuum sealed

bags, which contained a brown powdery substance. Afield test was completed, which resulted

in a presumptive positive reaction for heroin. The total weight ofthe heroin was 413 grams. The

remaining heroin was sent to the Rhode Island Department of Health for further testing and

returned with a positive result for pure heroin.




2. K9 Bane, has been certified in the detection of marijuana, heroin and cocaine by the New England
State Police Administrators Conference(NESPAC).
Case 2:19-mj-03830-DUTY Document 3-1 Filed 09/12/19 Page 8 of 43 Page ID #:11




        13.         Using proprietary US Postal databases, I learned that either the same

individual or electronic device that was querying/tracking the status ofthe BERGMAN(heroin)

Parcel, was also querying other parcels that had been shipped from Los Angeles, California, to

other Commercial Mail Receiving Agencies(CMRAs)in our area, i.e., UPS stores in Warwick

and Providence, Rhode Island, as well as a CMR.A, called Postal Express, located in Swansea,

Massachusetts.

       14.          Again, utilizing U.S. Postal databases, I was able to obtain images of parcels

not only shipped to Mail Boxes Plus, but also pazcels shipped to the aforementioned CMRAs in

Warwick,Providence and Swansea. I noted that the sender's Warne written on several ofthe

paxcels was "Jackie Rose." The return address used on several of the parcels was "Jefferson

Boulevard, Culver City, California."

       15.         On November 28, 2018, while conducting a review of Priority Mail Express

parcels, at the Providence Processing and Distribution Center(P&DC),I observed within the

mail stream, a Priority Mail parcel (herein referred to as the Luna Parcel addressed to "Evenlyn

Luna #767 10736 Jefferson Blvd. Culver City, CA 90230," with a return address o£"Jackie Rose

12 Fort Ave. Cranston, RI 02905." The package was approximately 12 inches long, 12 inches

wide, and 5 %inches thick deep, weighing approximately 2 pounds 14 ounces. The Luna Parcel

Priority Mail parcel label indicated that the paxcel was mailed on November 28, 2018, from

Providence, Rhode Island 02904.

       ~ 6.        Based on my training and experience in narcotics related investigations here

in Rhode Island, I know that California is a source location for shipments through the continental

United States, of illicit substances, including nnarijuana, methamphetamine and heroin. I have

personally seized numerous inbound packages that were mailed from California and sent to
 Case 2:19-mj-03830-DUTY Document 3-1 Filed 09/12/19 Page 9 of 43 Page ID #:12




 addresses within the District of Rhode Island, which were found to contain mazijuana,

 methamphetamine, cocaine and heroin. Correspondingly, I am aware that U.S. Currency,

representing the payment for the inbound drugs, is frequently mailed back to California. The

Luna Parcel bore no business account number, indicating that the package was paid for by an

individual, using cash, debit and/or credit.

        17.          Through the use of U.S. Postal Database/Postal verification systems and

CLEAR databases, which maintains names, addresses and zip code information, I verified that

"10736 Jefferson Blvd. Culver City, CA 02930" was a legitimate address; in fact, it is the

address for a UPS Store location, which provides customers the option to rent a mailbox. The

name "Evenlyn Luna" is associated with that address. I also investigated the information on the

Luna Parcel related to the sender. I found that the address,"12 Fort Ave. Cranston, RI 02905,"

while a legitimate address, was at that time vacant. I was unable to associate the name "Jackie

Rose' with the address.

        18.          On November 29, 2018, the Luna Parcel was placed in an area known to be

free from contamination by narcotics odors. RISP Trooper McGehearty, using K9 Bane,

conducted a narcotics sniff of the area and K9 Bane gave a positive alert to the Luna Parcel,

indicatvng the presence of a narcotic odor. No other positive alerts by K9 Bane were noticed. On

November 30, 2018, I contacted each of the CMRAs in Warwick, Providence and Swansea,

mentioned earlier in this      davit, and obtained copies of the PS Forms 1583 applications

(1583).3




3 The 1583 is a completed application for the delivery of mail using an agent. The U.S. Postal Service
requires this form to be completed by individuals or entities who wish to rent boxes at CMRAs.


                                                    7
Case 2:19-mj-03830-DUTY Document 3-1 Filed 09/12/19 Page 10 of 43 Page ID #:13




        19.          In reviewing the application for the renter at the Warwick UPS Store, whose

 pazcels had been queried by the same device that had queried the BERGNiAN(heroin) Parcel, I

 found that the applicant was listed as a Colleen Bravo of Cranston. The proof ofidentification

 used was a California Driver's license; however, the photograph on the license was the same

 female depicted on the BERGMAN fraudulent Utah driver's license used at Mailboxes Plus. A

 check on the California license established that it was counterfeit. Law enforcement determined,

 with the assistance of facial recognition, that the woman depicted in the license photo was Molly

 O'BRIEN, a former Rhode Island resident.

        20.          In reviewing the application for the renter at the Providence UPS Store,

 whose pazcels had also been queried by the same device that had queried the BERGILLAN

(heroin) Parcel, listed Madeline SULLIVAN of Providence as the applicant. The proof of

 identification used was a New Mexico driver's license, and a rental application, which listed

"Jackie Rose" as her landlord. A database check showed that the driver's license was fraudulent.

        21.          In reviewing the application for the renter at the Swansea CMR.A, known as

 Postal Express, whose pazcels had also been queried by fine same device that had queried the

 BERGh1AN (heroin) Parcel, listed Kate COLLINS of North Attleboro, Massachusetts as the

 applicant. The proof of identification used was also a New Mexico driver's license. The

 photograph on the license showed the same female depicted on the SULLIVAN New Mexico

 driver's license used at the Providence UPS Store. The license number was also determined to be

 invalid. To date, the female depicted in the photo has yet to be identified.

        22.          On December 3, 2018, United States Magistrate Judge Lincoln D. Almond

 issued a search wazrant, 1:18-MJ-423,for the Luna parcel. A search of the package resulted in

 the discovery of several rolled bundles of U.S. cuzxency, in vacuum-sealed bags, layered with a
Case 2:19-mj-03830-DUTY Document 3-1 Filed 09/12/19 Page 11 of 43 Page ID #:14




red oily sticky substance. The vacuum-sealed bags of currency were wrapped in bubble wrap.

The currency totaled $15,550.

       23.          Using proprietary US Postal databases, I learned that either the same

individual or device was querying the status ofthe Luna Parcel, as well as an additional parcel

that had been shipped on November 28,?018,from the Weybosset Street, Providence Post office

to another UPS store in Los Angeles, California. I have found in my training and experience that,

even when packages containing narcotics andlor narcotics proceeds are shipped to different areas

in an attempt to avoid law enforcement detection, one individual will monitor/track all ofthe

packages to determine if they arrive in a tunely basis or are possibly intercepted by law

enforcement.

       24.         I then reviewed the video surveillance from November 28, 2018 from the

Weybosset Street Post Offce and noted that the same unknown female mailed both the Luna

Parcel and the Weybosset Street Parcel. The unknown female maailed the two packages

approximately 30 minutes apart. The two post offices are approximately two and a half miles

apart in Providence.

       25.          Using proprietary USPS databases, I also learned that a Priority Mail parcel

had been shipped to the CMR.A/LTI'S Store in Warwick, Rhode Island, which was addressed to

Lydia GABLE, box 165. In reviewing the application for the renter of box 165 at the Warwick

UPS Store, listed Lydia GABLE of Bristol, Rhode Island as the renter. A New Mexico drivers'

license in the name of Lydia GABLE,had the image of the same woman who had shipped both

the Luna Parcel and the Weybosset Street Parcel. A records check revealed the driver's license

was not valid. Law enforcement databases, including facial recognition software, indicated that




                                                7
Case 2:19-mj-03830-DUTY Document 3-1 Filed 09/12/19 Page 12 of 43 Page ID #:15




Giselle POLANCO,a Providence resident, was a close match to the image on the GABLE

driver's license.

       26.          On December 18, 2018, Los Angeles Postal Inspector Kyle Reyes reviewed

video surveillance from the Sunset Post Office in Los Angeles, California of the woman who

mailed the BERGMAN(heroin) Parcel frorri Los Angeles to Rhode Island. The surveillance

video showed that the individual who mailed the BERGMAN (heroin) Parcel from California to

Rhode Island was the waman identified as Giselle POLANCO. I compared POLANCO's

California and Rhode Island driver's license photographs with the surveillance video from

Sunset Post Office and concluded it was POLANCO who mailed the BERGM~tN(heroin)

Parcel. I also compazed POLANCO's California driver's license photograph with the fraudulent

Lydia GALE driver's licenses and concluded it was POLANCO depicted in the fraudulent

licenses. POLANCO listed the following address on her California driver's license: 233 S

LAFAYETTE PARK PL APT 108, LOS ANGELES,CA 90057.

       SURVEILLANCE OF SHAWN SILVA

       27.          On December 4,?018 at approximately 0904 hours, RISP HIDTA members

initiated surveillance at 69 Lakeview Drive, Providence, Rhode Island, the residence of S

SILVA's girlfriend, Urmiry Saldana, the registered owner of the white Jeep Cherokee observed

by RISP on June 13, 2018 at the Mail Boxes Plus. At approximately 0920 hours, surveillance

members observed S SILVA exit the residence and approach a black GMC SI1V bearing New

York registration JBE1820, which was registered to Hertz. A few moments later, S SILVA was

observed walking back to the residence. At approximately 0945 hours, S SILVA was obsezved

walking to the same vehicle with a small child. S SILVA was wearing a yellow construction

type vest like the vest he was wearing in surveillance photos from Mailboxes Plus. S SILVA


                                               ~0
Case 2:19-mj-03830-DUTY Document 3-1 Filed 09/12/19 Page 13 of 43 Page ID #:16




was later observed leaving the area, traveling towards Niantic Avenue. RISP contacted Hertz

Rental Car Company, who advised that Shawn SILVA rented the vehicle and provided an

address of 24 Pleasant Street, Providence, Rhode Island. S SILVA also provided the following

telephone number: 401-248-8622.

       28.          On December 17, 2018 at approximately 0800 hours, HIDTA members

initiated surveillance at 69 Lakeview Drive, Providence, Rhode Island. At approximately 0945

hours, surveillance members observed S SILVA exit the above listed residence with a young

child, wearing a yellow construction vest. S SILVA entered a 2019 Dodge Ram pickup truck,

MA registration 8KD769, which was also registered to Hertz Rental Car Company. HIDTA

members followed S SILVA to 103/105 Verndale Avenue,Providence, Rhode Island. S SILVA

was observed taking the child inside of the residence and leaving alone. Members of HIDTA

followed S SILVA to Wrentham MA Outlets stores. After leavinb the Wrentham Outlets

HIDTA members lost sight of S SILVA on 95 north.

       IDENTIFICATION OF ADDITIONAL CMRAs

       29.          Using proprietary U.S. Postal databases, I learned that the same individual or

device that queried the status of the Luna Parcel and the Weybosset Street Parcel, was also

querying parcels shipped to other CMRAs,including iJAS stores located in Attleboro, North

Attleboro, Westport, Massachusetts, and Barrington, Bristol and Cumberland, Rhode Island, as

well as CMI~s in Franklin, Massachusetts and Providence, Rhode Island.

       30.          In reviewing the application for the renter at the Westport UPS Store, the

applicant listed was Lydia Gable, of Bristol, Rhode Island. The same fraudulent New Mexico

driver's license used at the Warwick UPS Store, with the same image of Giselle POLANCO was

used as proof of identification.


                                                11
Case 2:19-mj-03830-DUTY Document 3-1 Filed 09/12/19 Page 14 of 43 Page ID #:17




       31.         In reviewing the application for the renter at the Bristol UPS Store, the

applicant listed was Kate COLLINS, who was the same applicant listed at the CMRA in

Swansea. The same fraudulent New Mexico driver's license used at the Swansea CMRA,

containing the same image of COLLINS' was utilized at the Bristol UPS Store.

       32.         In reviewing the application fox the rentez at the North Attleboro UPS Store,

the applicant was listed as Jasmine BROOKE,of North Attleboro. A fraudulent Texas driver's

license was used as identification for the application. Law enforcement deternuned, with the

assistance of facial recognition, that the woman depicted in the license photo was Marion

GAMBOA. In reviewing the application for the renter at the Providence CMRA,known as

Mailboxes Plus on Mineral Spring Avenue in North Providence, listed the applicant as Martha

ROSLIN. A fraudulent California driver's license was used as identification for the application.

Law enforeerx~ent determined, again. with the assistance of facial recognition, that the woman

depicted in the license photo was Marion GAMBOA,of Pawtucket, Rhode Island.

       33.          With tkie assistance ofthe manager at Mailboxes Plus located on Reservoir

Avenue in Cranston, RI(where the Bergman Parcel was located), I discovered a third box rental

at the facility. In reviewing the application for the renter at the Mailboxes Plus(Cranston)

CMRA,the applicant was listed as Emily GARCIA, of Attleboro, Massachusetts. A fraudulent

Nebraska driver's license was used as identification for the application. Law enforcement

determined, with the assistance of facial recognition, that the woman depicted in the license

photo was Valerie GAMBOA of Pawtucket, Rhode Island. It should be noted, Marion and

Valerie GAMBOA are sisters and reside at the same address in Pawtucket.

       34.          In reviewing the application for the renter at the Franklin, Massachusetts

CMRA,known as the Postal Center, the applicant listed was Monique BLISS, of Franklin. A


                                                12
Case 2:19-mj-03830-DUTY Document 3-1 Filed 09/12/19 Page 15 of 43 Page ID #:18




fraudulent Texas driver's license was used as identification for the application. Law

enforcement determined, with the assistance of facial recognition, that the woman depicted in the

license photo was Shaundra GAMBOA. In reviewing the application for the renter at the

Barrington UPS Store, listed the applicant as Krystal CRUZ. A fraudulent Oregon driver's

license was used as identification for the application. Law enforcement determined, again with

the assistance of facial recognition, that the woman depicted in the license photo was again

Shaundra GAMBOA. It should be noted, Shaundra GAMBOA is also the woman depicted in the

Lisa WATERS'fraudulent Utah driver's license, which was utilized at the Mailboxes Plus

CMRA,in Cranston, RI as previously mentioned.

       35.          On January 12, 2019, using proprietary US Postal databases, I learned that

the same individual or device that was querying several parcels that were recently shipped to

CMRAs in Warwick,Providence and Bristol, Rhode Island, as well as Swansea and Westport,

Massachusetts, had also queried several parcels that were shipped on or about January 5, 2019,

from Pawtucket and Cranston Post offices to several CNIR.As in the Los Angeles, California

axea. My review of the surveillance video at the Cranston Post O£~ice from January 5, 2019,

showed that S SILVA mailed one of those parcels to a UPS Store, located at 4859 W. Slauson

Avenue, Los Angeles, California.

       36.          Utilizing US Postal databases, I was able to obtain an image of the parcel

sent to the W. Slauson UPS Store and found it was addressed to an Aricela Gomez, box #455.

Inspector Reyes was able to obtain a copy ofthe application for th.e W. Slauson UPS Store and

noted Aricela GOMEZ,listed a Las Vegas, Nevada address and provided a Nevada driver's

license as proof of identification. A records check revealed the license was fictitious.




                                                 13
Case 2:19-mj-03830-DUTY Document 3-1 Filed 09/12/19 Page 16 of 43 Page ID #:19




       37.          On January 14, 2019, I spoke to the manager at the Swansea CMRA (Postal

Express), in regards to the parcel that had been shipped to the COLLINS box on or about January

12, 2019. The manager advised a different girl, identified as Lydia GABLE usually picks up the

parcels. I showed the manager a picture of Giselle POLANCO and she positively identified her

as Lydia GABLE. It should be noted; Lydia GABLE is listed on the 1583 application as an

authorized recipient. I asked the manager to contact me when the Collins parcel is picked up.

       38.         On or about January 15, 2019,I spoke to the manager at the Providence UPS

Store, located on Parsonage Street, in regaxds to the SULLIVAN boY. I asked the manager if he

could contact me when someone picks up Sullivan Parcel, which was recently shipped to the

store. On January 22, 2019,I was notified that an unidentified male had just picked up the parcel

addressed to Madeline SULLNAN at the Providence UPS Store. The manager advised the male

was driving a silver 4 door Nissan SUV bearing a Rhode Island license plate that the manager

could not read. Law enforcement later located a silver Nissan Rogue SW,which resembled the

vehicle seen at the UPS Store, bearing RI registration NR-907, registered to Urmiry Saldana,

parked in the driveway at the residence o~ Saldana, as previously mentioned. Fxam my review of

the UPS Store surveillance video, I identified the male as Shawn SILVA.

       39.         On January 28, 2019, I was notified by JetBlue Watch securiiy of an

upcoming flight reservation for POLANCO. The resezvation was scheduled for 1Q:45 pm on

January 28, 2019 from Los Angeles International Airport(LAX)to Boston Logan International

Airport(BOS). The flight was scheduled to land at BOS on January 29,2019 at approximately

7:00 am.

       40.         On January 29, 2019, surveillance was established at Logan Airport's

Terminal C and with the assistance of agents with Homeland Security Investigations(HSI)


                                               14
Case 2:19-mj-03830-DUTY Document 3-1 Filed 09/12/19 Page 17 of 43 Page ID #:20




stationed at Logan Airport, POLANCO was observed exiting the flight. Agents observed

POLANCO exit the terminal and get into the back seat of a Honda Accord that was parked in the

Ride Share Lot across from the terminal. Agents followed the Honda to the area of Egleston

Squaze in Jamaica Plain but lost sight of the vehicle due to traffic.

       41.          On January 30, 2019, I was contacted by the manager of the CMR~~ in

Swansea who advised me that POLANCO had picked up the Collins parcel. The manager

advised POLANCO was driving a vehicle bearing a Pennsylvania license plate, KRY7194. A

registration query revealed the vehicle was a 2018 Ford SLTV, registered to PV Holding

Corp/Avis.

       42.          A grand subpoena was issued to Avis Budget Group requesting rental

information on the vehicle POLANCO was observed driving. Avis Security advised the vehicle

beating Pennsylvania license plate, KRY7194 was rented by Giselle POLANCO on January 30,

2019 from their Eddy Stxeet location in Providence. POLANCO pzovided a California Driver's

License, number Y9211462 as proof of identification. POLANCO also provided the following

address and phone number: 233 S. Lafayette Park, Los Angeles, CA 90057; X01-301-3435.

       43.          With the assistance of the Drub Enforcement Administration(DEA), an

administrative subpoena was issued to T-Mobile for subscriber information for telephone

number 401-301-3435. T-Mobile advised the subscriber was Giselle POLANCO,233 S.

Lafayette Park Place, Apt. 108, Los Angeles, CA 90057. T-Mobile advised the service was

started on August 6, 2018. Utilizing US Postal databases/address verifications systems, I

confirmed POLANCO was receiving mail at 233 S. Lafayette Park Place, Apt. 108, Los Angeles,

CA.




                                                 15
Case 2:19-mj-03830-DUTY Document 3-1 Filed 09/12/19 Page 18 of 43 Page ID #:21




       44.          On or about February 8, 2019, I learned another parcel was shipped to the

Providence UPS Store addressed to Madeline SULLIVAN. On Febniary 14, 2019,the manager

contacted me to advise the same individual from January 22, 2019, had just picked up the parcel.

I was able to review the surveillance video and determined the individual was S SILVA. The

video surveillance from the outside ofthe store was able to capture the license plate ofthe

vehicle S SILVA was operating, which was a Rhode Island plate, bearing number DR-573. A

registration query revealed the vehicle was registered to Richmond Motor Sales, located at 519

Pawtucket Avenue, Pawtucket, RI. It should be noted I am familiaz with Richmond Motor Sales.

Richmond Motor Sales is a small, local, privately owned used cax and car rental business. Based

upon the numerous surveillances, arrests and seizures, Rhode Island based law enforcement have

concluded Richmond Motors is the preferred rental vehicle location to narcotics traffickers. It is

believed that this is due to their cash only, no credit card required agreements.

       GRAND NRY INFORMATION FOR IP ADDRESSES

       45.          In December 2018, a review ofthe proprietary US Postal databases that were

tracking parcels shipped from California to the CMRAs in Rhode Tsland and Massachusetts,

which included the parcels that were seized and found to contain heroin and $15,500.00,

revealed a Charter Communications account based out of California was querying the parcels.

Grand Jury subpoenas were issued to Charter Communications requesting subscriber accouzit

information for the Internet protocols (IP) addresses found to be tracking the parcels.

       46.          On February 5, 2019, Charter Communications responded and provided the

following subscriber information: Robert BROWN,330 W 11TH ST APT 602; LOS

ANGELES,CA 90015. I immediately requested assistance from Inspector Reyes with obtaining
Case 2:19-mj-03830-DUTY Document 3-1 Filed 09/12/19 Page 19 of 43 Page ID #:22




a copy of BROWN's California driver's license. Inspector Reyes provided BROWN's

California driver's license, which listed an address of 4520 Paseo Girasol, Camarillo, CA 93012.

        47.          Utilizing US Postal databases/address verifications systems, I learned

BROWN filed a change of address from 4520 Paseo Gi.rasol, Camarillo to 330 W 11TH ST APT

602, LOS ANGELES,CA 90015 on September 14, 2017. I then confirmed with the local post

office that BROWN was still receiving mail at 330 W. 11`~ Street Apt. 602. While querying the

US Postal change of address verification system, I also discovered Giselle POLANCO filed a

change of address from 4520 Paseo Girasol, Camarillo, CA to a PO Box in Sherman Oaks,

California on May 11, 2017.




       COCAINE SEIZURE —FEBRUARY 2019

       48.          On February 17, 2019, while continuing to monitor parcels shipped to the

targeted CMRAs,I learned a pazcel was shipped from Los Angeles, California on February 16,

2019 to 1800 Mineral Spring Avenue,Providence, RI 029Q4, the Mailboxes Plus CMRA,located

in North Providence. Through the use of US Postal databases, I was able to obtain an image of

the parcel, hereafter referred to as the "Mineral Spring Parcel", which listed the recipient as

Martha Roslin.

       49.          On February 19, 2019, Police K-9 Trooper Sean. McGehearty ofthe Rhode

Island State Police K-9 Unit and his narcotic trained K-9 Bane conducted an examination of the

Mineral Spring Parcel and alerted to the presence of nazcotics. On February 21, 2019, U.S

Magistrate Judge Lincoln D. Almond authorized a fedezal seazch warrant,(1:19-SW-55 LDA),

for the Mineral Spring Parcel. On the same day, Postal Inspector Mike Maccarone and I


                                                17
Case 2:19-mj-03830-DUTY Document 3-1 Filed 09/12/19 Page 20 of 43 Page ID #:23




executed the warrant and discovered a vacuum sealed brick like object, layered in an oily

mustard substance. Upon removing the vacuum sealed bag, a white powdery substance was

discovered that field tested positive for cocaine. The total weight ofthe cocaine was 560 grams.

       50.         I was able to review the surveillance video from the La Tijera Post OfFce in

Los Angeles, where the Mineral Spring Parcel was mailed from and determined it was Robert

BROWN who mailed the parcel. I was able to compare BROWN's California driver's license

photograph with the surveillance video from La Tijera Post Office and concluded it was

BROWN who mailed the ll~fineral Spring Parcel. It should be noted; I have reviewed numerous

other surveillance videos from various other Los Angeles area post offices where parcels related

to the investigation were mailed from and found BROWN is depicted in nearly every video

shipping the parcels.

       51.         On February 19, 2019, while utilizing USPS proprietazy databases, I learned

that the same individual or device that was querying the status of the Mineral Spring Parcel, had

also queried several parcels shipped to several UPS Stores/CMRAs,located at 11 Angell Street,

Providence and 20 Commerce Way, Seekonk, MA. In reviewing the application for the renter at

the Angell Street UPS Store, it listed the applicant as Linda Carpenter, of Providence. A

fraudulent Qhio drivez's license was used as proof of identification for the application. The

woman depicted in the license photo was Shaundra GAMBOA,described more fully above. In

reviewing the application for the renter at the Commerce Way UPS Store, it listed the applicant

as Kia Washington. A fraudulent Utah driver's license was used as identification for the

application. Again, the woman depicted in the license photo was Shaundra GAMBOA.

       52.          On or about Februaxy 24, 2019, I learned anothez parcel was shipped to the

Providence UPS Store addressed to Madeline SULLIVAN. On February 25, 2019, the manager


                                                18
Case 2:19-mj-03830-DUTY Document 3-1 Filed 09/12/19 Page 21 of 43 Page ID #:24




 contacted me to advise the same individual from February 14, 2019, had just picked up the

 parcel. I was able to review the surveillance video and determined the individual was S SILVA.

 The surveillance video outside ofthe store showed S SILVA leaving in a gray Jeep Cherokee

 with black rims, bearing a Rhode Island license plate that was too blurry to read.

        53.         It should be noted a second parcel addressed to Madeline SULLNAN

 arrived at the Providence UPS Store on February 26, 2019. On March 6, 2019, the manager

 contacted me advising a different individual picked up the parcel on March 5, 2019. The

 manager advised the individual knocked on the door after the store had closed and demanded to

 pick up the parcel. The manager stated the employees allowed him in to retrieve the parcel. I

 xeviewed the surveillance video from the Providence UPS Store and observed an unknown

 African American male retrieve the parcel. The surveillance video outside of the store showed

the unknown maJ.e leavimg in a white Jeep Wrangler.

        54.         I then contacted RISP HIDTA and provided them the video surveillance

photos from the Providence UPS Store and they advised the individual resembled Leeron SILVA

(herein after referred to as L SILVA), who is possibly the brother of S SILVA. RISP provided a

booking photogzaph of L SILVA. I showed the employee at the Providence UPS Store the

photograph of L SILVA and he positively identified L ST~,VA as the individual who picked up

the parcel on March S, 2019 after the store closed.

        55.         I could not locate a Rhode Island driver's license for L SILVA but I learned

L SILVA use to reside in California. Inspector Reyes was able to locate an expired California

driver's license for L SILVA. I compared the photogzaph on L SILVA California driver's

license photograph with the surveillance video from Providence UPS Store and concluded it was

L SILVA who picked up the parcel on March 5, 2019.


                                                 19
Case 2:19-mj-03830-DUTY Document 3-1 Filed 09/12/19 Page 22 of 43 Page ID #:25




       ADDITIONAL GRAND JURY INFORMATION FOR IP ADDRESSES

       56.         In February 2019, grand jury subpoenas were issued to T-Mobile in regards

to subscriber information for IP addresses found to be tracking parcels associated with the

investigation, to include the paxcels that were seized and found to contain heroin and $15,500.00.

On March 18, 2019, T-Mobile provided the following subscriber infozmation based on the IP

addresses provided:

               a. Leeron SILVA,77 Abbott Street, Providence, phone number:(401)999-1105;

                  account cancelled on February 3, 2019. (L SILVA account queried parcels

                  shipped from Rhode Island to UPS Stores in California in October 2018).

               b. Giselle POLANCO,233 S. La Fayette Park Place, Apt. 108, Los Angeles,

                  CA, phone number:(401)341-3435, account activated on August 6, 2018.

                 (POLANCO account queried the Bergman (heroin) Parcel on November 17,

                  2018).

               c. Robert BUFORD,646 '/~ W. 108' Street, Los Angeles, CA, phone number:

                 (323)831-4109, activated on November 5, 2018. (BUFORD account queried

                  parcel S SILVA shipped on January 5, 2019 from the Cranston Post Office).

               d. D~cJ Alternative 'I'rucicing/Deondre JONES,712 W. 106' Street, Los

                  Angels, CA,phone number:(424)558-4729, activated on June 10, 2016.

                 (JONES account queried numerous parcels shipped to and from RI, to include

                  the pazcel S SILVA picked up at the Providence UPS Store on February 14,

                  2019).
Case 2:19-mj-03830-DUTY Document 3-1 Filed 09/12/19 Page 23 of 43 Page ID #:26




               e. Three prepaid phones; phone numbers:(786)781-5285,(774)540-9005 and

                  (213)298-2226 (queried numerous parcels including the Bergman (heroin)

                  Parcel and Luna Parcel.

       CONTINiTED SURVEILLANCE ON SHAWN SILVA

       57.         In June 2018, S SILVA was observed leaving the Providence UPS Store in a

Jeep Cherokee. On March 5, 2019, RISP HIDTA located a Jeep parked at 77 Abbott Street. A

registration query on plate number CK-770 revealed the vehicle was registered to Hertz Rental.

RISP contacted Hertz who advised the vehicle was rented to Shawn SILVA. A grand jury

subpoena was issued to Hertz requesting rental information on the Jeep Cherokee, bearing RI

license plate CK-770. On Mazch 13, 2019, Hertz responded providing the following

information:

               a. Customer Information: Shawn SILVA, 77 Abbott Street, Providence, RI

                  02906, phone numbex (401) 248-8622; rented on February 18, 2019 and due

                  to be returned on Mazch 18, 2019.

       58.         On March 7, 2019, RISP prepared a GPS tracker state seaarch warxant for the

Jeep Cherokee, which was signed by Rhode Island State District Court Judge Smith at 6th

Division District Court. On or about March 10, 2019, HIDTA members placed the GPS tracker

on the Jeep. On March 12, 2019, at approximately 4:00 am the GPS tracker unit appeared to be

malfunctioning, indicating the tracker was inside the residence at 77 Abbott Street, Providence.

On March 22, 2019, after the Jeep was returned to Hertz, HIDTA members checked the vehicle

and found the tracker was no longer there. The GPS tracker unit was later recovered from S

SILVA's mother, Karen Silva, who left the unit on the front step of 77 Abbott Street. Upon




                                               21
Case 2:19-mj-03830-DUTY Document 3-1 Filed 09/12/19 Page 24 of 43 Page ID #:27




inspecting the unit, HIDTA members detemuned it was tampered with and opened. The interior

ofthe unit showed a cut wire.

        COCAIlYE SEIZURE —APRIL 2019

        59.          On April 15, 2019, while continuing to monitor parcels shipped to the

CMRAs,I learned a parcel was shipped from Los Angeles, California on April 13, 2019 to 11

Broadcommon Road, Bristol, RI 02809. The parcel had arrived at the Bristol Post Office. I was

able to recover the parcel, hereafter referred to as the Broadcommon Road Parcel, which listed

the recipient as Kate Collins.

        60.          On April 15, 2019, Police K-9 Trooper Justin Andreozzi of the Rhode Island

State Police K-9 Unit and bis narcotics trained K-9 Riggs4 conducted an eacamination of the

Broadcommon Road Parcel and alerted to the presence of narcotics. On April 23, 2019, U.S

Magistrate Judge Lincoln D. Almond authorized a federal search warrant,(1:19-SW-146 LDA),

for the Broadcommon Road Parcel. On the same day, Postal Inspector Sean Boyce and I

executed the warrant and discovered a vacuum sealed brick like object, layezed in an oily

mustard substance. Upon removing the vacuum sealed bag, a white powdery substance was

discovered that field tested positive for cocaine. The total weight of the cocaine was 520 grams.

        61.          I was able to review the surveillance video from the Hillcrest Post Office in

Los Angeles, where the Broadcommon Road Parcel was mailed from and determined it was

Robert BROWN who mailed the parcel. I again connpared BROWN's California driver's license

photograph with the surveillance video fzom Hillcrest Post Office and concluded it was BROWN

who mailed the Broadcommon Road Parcel. As previously stated, I have and continued to

review numerous other surveillance videos from various other Los Angeles azea post offices


4. K9 Riggs, has been certified in the detection of marijuana, heroin and cocaine by the New England
State Police Administrators Conference (NESPAC).
                                                   22
Case 2:19-mj-03830-DUTY Document 3-1 Filed 09/12/19 Page 25 of 43 Page ID #:28




 where parcels related to the investigation were mailed from and found BROWN is depicted in

 nearly every video shipping the parcels.

        62.          Using proprietary US Postal databases, I learned that the same individual or

device that was querying the Broadcommon Road Parcel, had also queried a parcel shipped on or

about April 13, 2019,from the Cranston Post offices to several CMR.As in the Los Angeles,

California area. My review of surveillance video at the Cranston Post Office from April 13,

2019,revealed an unidentified African American male with long dreadlock hair, shipped the

pazcel. It should be noted, this same unknown male has shipped numerous other parcels,

associated with the investigation to the CMR.As in the Los Angeles area.

        "SNEAK AND PEEK" SEARCH WARRANT —APRIL 2019


        63.          On Apri122, 2019, I learned the same unidentified African American male

had just shipped another parcel to the UPS Store, located at 8601 Lincoln Blvd, Los Angeles, CA

90045 (herein refereed to as the Lincoln Blvd Parcel from the Cranston Post Office. On April

23, 2019,Police K-9 Trooper LJ Fiorenzano of the Rhode Island State Police K-9 Unit and his

narcotic trained K-9 Nicks conducted an examination ofthe Lincoln Blvd Parcel and alerted to

the presence of narcotics.

        64.          On Apri123, 2019, U.S. Magistrate Judge Patricia A. Sullivan authorized a

"sneak and peek" warrant,(1:19-SW-151 PAS)to search the Lincoln Blvd Parcel. On the same

date, Postal Inspector James Foley and I executed the "sneak and peek" warrant and discovered

the following: a white box wrapped in bubble wrap and inside the white box, a triple vacuum

sealed bundle of US Currency. There were four rolled up bundles of currency and the



5. K9 Nick, has been certified in the detection of marijuana, heroin and cocaine by the New England State
Police Administrators Conference (NESPAC).

                                                   23
Case 2:19-mj-03830-DUTY Document 3-1 Filed 09/12/19 Page 26 of 43 Page ID #:29




denominations were as followed: two bundles of $20.00; one bundle of$50.00 and one bundle of

$100.00. An exact count was not conducted due to the precision taken by the mailer to conceal

the currency; however, two ofthe vacuum sealed bags were cut open to reveal the exact currency

denominations and were replaced with similar vacuum sealed bags.

        THIRD PRODUCTION GRAND JURY INFORMATION FOR IP ADDRESSES

       65.          On April 19,?019, I reviewed the proprietary US Postal databases that were

tracking parcels shipped from California to the previously identified CMRAs in Rhode Island

and Massachusetts, which included the Broadcommon Road Parcel that was found to contain

cocaine, revealed a Charter Communications account based out of California was querying the

parcel. A grand jury subpoena was issued to Charter Communications requesting subscriber

account information for the Internet protocols(IP) addresses found to be tracking the parcels.

       66.           On Apri120, 2019, Charter Communications responded and provided the

following subscriber information: Robert BROWN,330 W 11TH ST APT 602, LOS

ANGELES, CA 90015.

       67.          Also, on April 19, 2019, a grand jury subpoena was issued to T-Mobile in

regards to subscriber infortn.ation for IP addresses found to be tracking pazcels associated with

the investigation, to include the Broadcommon Road Parcel, which was found to contain

cocaine. On Apri124, 2019, T-Mobile provided the following subscriber information based on

the IP addresses provided:

               a. Leeron SILVA,77 Abbott Street, Providence, phone number:(401)744-1707;

                   account opened on February 3, 2019. (L SILVA account queried paxcels

                   shipped from Rhode Island to UPS Stores in California in Februazy and March

                   2019).
Case 2:19-mj-03830-DUTY Document 3-1 Filed 09/12/19 Page 27 of 43 Page ID #:30




                b. James TOMS,27 Hawkins Street, Providence, phone number:(401)771-9323;

                   account opened on May 23, 2017. (TOMS account queried parcels shipped

                   from Rhode Island to UPS Storesvn California in March 2019).

                c. Prepaid phones, phone numbers(786)867-2448 and (323)492-4268; querying

                   parcels shipped to RI from California to include the Broadcommon Road

                   Parcel.

        SURVEILLANCE IN LOS ANGELES,CA —MAY 2019

        68.         On May 6, 2019, I, with the assistance ofPostal Inspectors in Los Angeles

conducted surveillance at 233 S. La Fayette Park Place, Los Angeles, POLANCO's residence.

Upon arrival at the location, we discovered the apartment building had underground parking for

residents. Inspector Wilford Claiborne accessed the garage and was able to locate a vehicle

registered to POLANCO. The vehicle was a 2012 Honda, bearing California registration,

7YAH904,registered to Giselle POLAIVCO,233 S. Lafayette Park Place, #10$, Los Angeles,

CA 90057. At no point did we see POLANCO leave the apartment driving that vehicle.

       69.         Los Angeles Inspectors and I then conducted surveillance at 330 W. l lrn

Street, Los Angeles, BROWN's residence. Upon arrival at the location, we discovered the

building had a parking garage affixed to it but only residents had access. Inspector Claiborne

contacted the management at the apartment building, who advised BRAWN did reside in

apartment 602. Inspector Claiborne inquired about vehicles BROWN listed at the apartment and

the manager advised BROWN had a Chevy Corvette. It should be noted, BROWN had

purchased a Chevy Corvette in Decembez 2018. A California registration query revealed the

plate number for the Corvette was 8HHT574. We did not see BROWN leave the garage driving

that vehicle.
Case 2:19-mj-03830-DUTY Document 3-1 Filed 09/12/19 Page 28 of 43 Page ID #:31




       70.          Then, Los Angeles Inspectors and I conducted surveillance at the UPS Store

located at 8601 W. Lincoln Boulevard, Los Angeles. I had learned a pazcel was mailed from the

Lincoln, Rhode Island Post Office on May 4, 2019 to the UPS Store with an expected delivery

on May 6, 2019. Utilizing US Postal databases, I was able to obtain image of the parcel and

found it was addressed to Maria CRUZ, box number 257. It should be noted, Inspector Reyes

had previously reviewed the application for the renter at the Lincoln Boulevard UPS Store, and

found the listed applicant was Marie CRUZ of Las Vegas, Nevada. A fraudulent Nevada

driver's license was listed as identification on the application. This UPS Store was also the same

location the sneak and peek Lincoln Blvd Parcel was destined to.

       71.          I then spoke to the manager and owner at the UPS Store inquiring about box

257 and surveillance video within the store. The manager advised the surveillance video for the

store was currently bxoken. In regards to box 257, the manager advised he had been concerned

about the box since Inspector Reyes obtained a copy of the 1583 application. The manager

advised the renter, Maria CRUZ has not been seen since she opened the box. The manager

stated an African American male always picks up the parcels, usually within an hour after they

are delivered. The manager stated the individual drives a dark colored van and usually parks on

the street near the front the door. Surveillance was then conducted at the UPS Store for the

remainder of the day as well as on May 7, 2019; however, no one picked up the parcel during

that time period.

       FINANCIAL INFORMATION FOR POLANCO

       72.          On Apri125, 2019, I served Bank of America with a gxand jury subpoena

requesting account information for Giselle POL.ANCO from September 2018 through April
Case 2:19-mj-03830-DUTY Document 3-1 Filed 09/12/19 Page 29 of 43 Page ID #:32




2019. On May 16, 2019, Bank of America responded advising POLANCO had three accounts

with an address of 233 S La Fayette Park Pl Apt 108 Los Angeles, CA listed as followed:

                           a. Giselle Polanco Sole Prop dba Giselle G, acct. no.: ending 2147

                           b. Giselle Polanco Sole Prop dba Giselle G, acct. no.: ending 9061

                          c. Giselle Polanco, acct. no.: ending 0876

         73.           While reviewing account number ending 0876, the ending balance on April

22,2019 was $387.00. I noted there were numerous cash deposits via ATMs,dating back to

August 24, 2018. These deposits were being in made in the Los Angeles, CA,Miami,FL and

Providence, RI areas. The cash deposits ranged from $400.00 to $3000.00. From August 24,

2018 through Apri12, 2019, a total of $33,980.00 in cash deposits were made via Bank of

America ATMs. On February 2, 2019, a $39$0.00 cash deposit was made at the Olneyville

Branch in Providence, Rhode Island.

         74.           On. February 20, 2019, a $3000.00 cash deposit was made at the Olneyville

Branch in Pzovidence, Rhode Island into POLANCO's account ending in 2147. On the same

date, $1000.00 was transferred from account ?147 to POLANCO's account 0876. On February

28, 2019,$400.00 was transferred from account 2147 to account 0876. Finally, on March 4,

2019,$1500.00 was tzansferred from account 2147 to account 0876. There were also two

$1000.00 cash transfers from outside sources; an Apple pay cash deposit on March 14, 2019 and

a Zelle6 transfer from Robert BROWN on Apzil 12, 2019. The total cash/transfer deposits into

account ending 0876 was $40,860.00.




6. Zelle is a United States-based digital ~avments network owned by Early Warning Services, a private financial
services company owned by numerous financial institutions. The Zelle service enables individuals to electronically
transfer money fxom their bank account to another registered user's bank account(within the United States) using a
mobile device or the wcbsite of a participating banking institution.

                                                        27
Case 2:19-mj-03830-DUTY Document 3-1 Filed 09/12/19 Page 30 of 43 Page ID #:33




         75.           I noted POLANCO utilized account 0876 for her normal everyday usage to

include making rent payments at the beginning of each month to Chateau La Fayette in the

amounts varying from $1500.00 to $1800.00. Chateau La Fayette is the business name ofthe

apartment complex located at 233 S La Fayette Park Place, Los Angeles, CA,one of the

T,A_RGET LOCATIONS.

         76.           Upon reviewing POLANCO's other two Bank of America accounts, which

appeared to be utilized for her online women's shoe business, identified as "Giselle G",I noted

the ending balance for account 9061 on Apri122, 2019 was $146.09. With exception of sporadic

deposits from Shopify~, theze was very little activity on the account. Upon reviewing account

2147, I noted the ending balance as of Apri130, 2019 was $8.69. With the exception of a $3000

deposit made on Februazy 20, 2019 and the subsequent transfers to account 8076, there was no

activity in this account.



        SUSPICIOUS PARCEL ADD~2ESS~~ TO ROX~URX,MASSACHZJSETTS

        77.            On June 17, 2019, while utilizing USPS proprietary databases, T learned that

the same individual or device that was querying the Broadcomman Road Parcel, had also

queried a parcel shipped on or about May 29, 2019,fronn Jnglewood, California to 56A Clifford

Street, Roxbury, MA 02119(herein referred to as the Roxbury Parcel. Upon reviewing the

tracking details for the Roxbury Parcel, I discovered the Roxbury Parcel was returned to the

sender, on Juxxe 14, 2019, due to the addressee being unknown at that address. The Roxbury

Parcel had arrived at the Venice, California Post Office on June 17, 2019. I immediately



7. Shopify is as ecommerce website utilized by businesses to create, customize, mange products, make payments
and ship products.


                                                      28
Case 2:19-mj-03830-DUTY Document 3-1 Filed 09/12/19 Page 31 of 43 Page ID #:34




 contacted the Postmaster for the Venice Post Office and requested the parcel be sent to

Inspection Service office in Providence, RI.

        78.         Regarding the sender information listed on the Roxbury Parcel, through the

use of U.S. Postal Database/Postal verifications systems and CLEAR databases, which maintains

names, addresses, and zip code information, I verified that `'13320 Beach ave Marina Del Rey,

CA 90292" was a legitimate address; however, I unable to associate the name "Thomas

Freemont" with that address. Regarding the addressee information, I verified that the address,

"56 Clifford St Boston, MA 02219" is a legitimate address; however, I was unable to associate

the name "Monique Bliss" with that address. The name "Monique Bliss" is the same name

utilized on the 1573 application at the Franklin CMRA location, which was previously

mentioned. Again, it should be noted the post office returned the parcel due to the name
                                                                                                     ;~
"Monique Bliss" being unknown at the address.                                     ~.                ,~ `
                                                                                   ~~~~4
                                                                       S~.11~'~ ~~
       79.          On June 21, 2019, U.S Magistrate Judge Patricia A. t~e~td authorized a

federal search warrant,(1:14-SW-263 PAS),for the Roxbury Parcel. On the same day, Postal

T.nspector Cory McManus and I executed the warrant and discovered numerous California Voter

Registration cards rolled into a bundle that was wrapped in LISPS Priority Mail tape.

       80.          I was able to review the surveillance video from the Morningside Post

Office, located in Inglewood, California and discovered the shipper ofthe Roxbury Parcel was

Robert BROWN.

       COCAINE SEIZURE — JiJNE 2019

       81.          On June 26, 2019, while utilizing LISPS proprietary databases, I learned that

a Priority Mail pazcel was mailed from Inglewood, California to 20 Commerce Way, Seekonk,
Case 2:19-mj-03830-DUTY Document 3-1 Filed 09/12/19 Page 32 of 43 Page ID #:35




Massachusetts. Utilizing USPS databases, I was able to obtain an image of the parcel and found

the parcel, herein referred to as the "Commerce Way Parcel" was addressed to Kia Washington.

       82.         On June 27, 2019, Police K-9 Trooper LJ Fiorenzano of the Rhode Island

State Police K-9 Unit and his narcotics trained K-9 Nick conducted an examination of the

Commerce Way Parcel and alerted to the presence of narcotics. On June 27, 2019, U.S

Magistrate Judge Lincoln D. Almond authorized a federal search warrant,(1:19-SW-268 LDA),

for the Commerce Way Parcel. On the same day, Postal Inspector Sean Boyce and I executed

the warrant and discovered a brick like object wrapped in black saran wrap. Upon removing the

saran wrap we discovered vacuum sealed object, containing a white powdery substance that field

tested positive for cocaine. The total weight of the cocaine was 560 grams.

       83.         I was able to review the surveillance video from the Morningside Post

Office, located in Inglewood, California and discovered the shipper ofthe Commerce Way

Parcel was Robert BROWN.

       PEN REGISTER ON POLANCO'S T-MOBILE PHONE


       84.         On March 5, 2019, a court ordered Pen regisfier and Trap and Trace was

authorized by U,S l ag ~trate Judge Lincoln D. Almond,(1:19-5W 71 L,DA), for the collection

of call information on POL,ANCO's T-Mobile phone (401)301-3435. This pen register and trap

and trace device became operational on or about March 7, 2019. A second Pen Register and

Trap and Trace was authorized by US Magistrate Judge Lincoln D. Almond,(1:19-PR-21 LDA)

on Apri15, 2019 and became operational that same day. A third Pen Register and Trap and

Trace was authorized by US Magistrate Judge Patricia A. Sullivan,(1:19-PR-3~ PAS)on May 7,

2019 and became operational on May 13, 2019. A fourth Pen Register and Trap and Trace was




                                              30
Case 2:19-mj-03830-DUTY Document 3-1 Filed 09/12/19 Page 33 of 43 Page ID #:36




authorized by US Magistrate Judge Patricia A. Sullivan (1:19-PR-44 PAS)on July 3, 2019 and

became operational on July 18, 2019.

         85.            I have analyzed data produced by the above-referenced court-authorized pen

register and trap and trace device on POLANCO's phone. Between March 5, 2019 and July 25,

2019,records show that approximately 6,120 calls (of which 2,213 were SMS/MMS messages)

were placed to and from POLANCO's phone. During this time period, POLANCO's phone was

used to make or receive the following calls/texts:

                   a. 176 calls/texts to or from the cellular phone number 323-831-4109, used by

                       Robert BUFORD,with the most recent call on May 1, 2019.

                  b. 75 calls/texts to or from the cellular phone number 323-768-7111, used by

                       Robert BUFORD,with the most recent call on July 22,2019.

                  c. 54 calls/texts to or from the cellular phone number 786-867-2448, which was

                       a prepaid phone found to be querying numerous pazcels. The most recent call

                       was on Jwne 5, 2019.

                  d. 31 calls from a landline phone number 866-516-0115 found to be registered to

                       Telmate8 a phone service utilized by correction facilities. All 31 calls

                       occurred in April 1, 2019.

                  e. 12 calls/texts to or from the cellular phone number 424-558-4729, used by

                       Deondre JONES, with the mast recent call on April 13, 2019.

                  f. 1 calUte~ to or from the cellulair phone number 401-999-1105, used by

                       Leeron SILVA, with the call being made on January 17, 2019.



8 . Telmate, now owned by GTL, provides secure inmate communication systems including phones, tablets,
investigator tools, video visits, content and more. TeLmate serves over 300 correcrional facilities in the U.S. and
Canada.

                                                          31
Case 2:19-mj-03830-DUTY Document 3-1 Filed 09/12/19 Page 34 of 43 Page ID #:37




                  g. 1 calUtext from cellular phone number: 323-492-4298, a prepaid phone that

                     called the USPS customer call center querying the status of the Broadcommon

                     Rd Parcel, with the call being made on May 4, 2019.

        TELMATE SUBPOENA INFORMATION

        86.           On Apri125, 2019, a grand jury subpoena was issued to Telmate in regards to

ascertaining the irunate information ofthe individual who called POLANCO's phone 31 times

on April 1, 2019. On May 25, 2019, Telmate responded with jail monitored telephone calls for

Robert Antb.ony BROWN from April 1, 2019. It should be noted, BROWN was.arrested on

April 1, 2019 for an outstanding felony warrant and was housed at the Los Angeles Police

Department jail during which time his calls were carried out and monitored by Telmate.

        87.           Upon reviewing the jail monitored calls, which there were five(5)to

POLANCO,BROWN was asking for assistance with bail. During one of the conversations,

POLANCO told BROWN she spoke to a bail bondsman, however the bail bondsman had to wait

for BROWN's sister. POLANCO told BROWN "I don't have a job, I don't have nothing to put

in collateral."

       BROWN'S USEAGE OF BUFORD SUBSCR~~ED T-MOBILE PHONE

        88.           On June 24, 2019, T obtained a copy BROWN's arrest booking log from the

Los Angeles Police Department from April 1, 2019. T'he details listed on the booking log

included the date ofthe arrest, biographical details (name, date of birth, social secuzity number,

etc.), address, bail and criminal violation (felony warrant). Also listed was BROWN's

residential phone number, which was as followed:(323)831-4109. The subscriber for this

number was found to be Robert BUFORD,as previously described. This phone number also

received or called POLANCO numerous times, as previously described.


                                                32
Case 2:19-mj-03830-DUTY Document 3-1 Filed 09/12/19 Page 35 of 43 Page ID #:38




        89.         Utilizing US Postal databases, I reviewed parcel shipment history to

BROWN's residence at 330 W. 11~' Street, Los Angeles and was able to review an image of an

international pazcel addressed to BROWN that was delivered on May 22, 2019. The parcel was

shipped from China and the customs label listed the contents as a "Phone." The address label

also listed the following phone number for BROWN: 323-831-4109. Again, the subscriber for

this telephone number was Robert BUFORD.

       FINANCIAL TRANSACTION —BROWN'S CORVETTE PURCHASE

       90.          In reviewing financial transaction data for BROWN,I discovered an IRS

Forni 8300 was filed on February 20, 2019 and resubmitted on March S, 2019 by Connell

Chevrolet, located at 2828 Harbor Boulevard, Costa Mesa, California. The Form 8340 is

completed by businesses when they have received more than $10,400 in cash to complete a sales

transaction. On this Form 8300, Connell Chevrolet reported that BRAWN ~,ad made a $15,000

cash deposit on the puzchase of a $91,399.00 Chevrolet Corvette, bearing a Vehicle

Identification Number(VIN): 1GlYT2D69G5606990. A zegistraton query on the VIN revealed

the Corvette was registered to BROWN,bearing license plate $HHT57~, as previously

mentioned in paragraph 84.

       91.         On June 24, 2019, I served a grand jury subpoena on US Bank, the financial

institution which BROWN utilized for the Corvette loan application. A review ofthe loan

application lists BROWN's employer as "Dawn Nero" and his salary as $333,040 annually.

BROWN also listed his current address as 330 West 11th Street, Apt. 602, Los Angeles and

phone number of(323)831-41Q9, The loan application was completed an December ~, 2018. At

the bottom of the loan application, there were two hand written names, addresses and phone

numbers listed; they are as followed:


                                              33
Case 2:19-mj-03830-DUTY Document 3-1 Filed 09/12/19 Page 36 of 43 Page ID #:39




                  a. Robert BUFORD 10400 S. Hoover ST L.A., CA 90044 323-316-4690

                  b. Diana BROWN 10400 S. Hoover ST L.A., CA 90044 213-321-8961

         92.            Additionally, US Bank advised the loan payments were being made from a

 Bank of America account.

         FINANCIAL INFORMATION FOR BROWN

         93.            On July 9, 2019, a grand jury subpoena was served on Bank of America. On

 July 22, 2019,I spoke to a Bank of America representative who advised BROWN had a minimal

 balance. The Bank of America representative also stated there were no direct deposits from any

traditional form of employment nor were there large cash deposits, exceeding $10,000.00.

         94.           On July 24, 2019, Bank of America responded to the subpoena advising

BROWN's account, ending in 3681, was opened on February 27, 2015. The account address

listed was 330 W. 11~' St Apt. 602, Los Angeles, CA 90015. While reviewing the account, the

ending balance on June 21, 2019 was $562.14(Bank of America did not provide July 2019's

statement). I noted there were numerous cash deposits via ATMs,ranking from $40.00 to

$3500.00 dating back to September 8,2018. These deposits were made primazily in the Los

Angeles, CA area but also in Attleboro, Massachusetts. From September 8, 2018 through June

21, 2019, a total of $42,390.00 via Bank of America ATMs and branches. There were also

numerous Zelle and SQC9 money transfers to BROWN,totaling $9,800.75 during that same time

period. I did not see any deposits or direct deposits indicating BROWN was currently employed.

        95.            While continuing to review BROWN's Bank of America account, I noted

there were charges for JetBlue Airlines ticket purchases on January 28,2019 for $263.30 and

February 11, 2019 for $150.30. During that same time period, there were cash deposits made at


9. More fozmerly called Square Cash(SQC), which is a mobile app that allows anyone with a debit cazd send money
instantly over email or frpm a mobile phone application.

                                                           34
Case 2:19-mj-03830-DUTY Document 3-1 Filed 09/12/19 Page 37 of 43 Page ID #:40




the Attleboro, MA Bank of America ATM on January 30, 2019 in the amount of$300.00 and on

February 8, 2019 in the amount of $980.00. BROWN's Bank of America debit cazd was used at

the Speedway Gas Station in Cranston, RI on January 28, 2019. Finally, there was a $211.67

hotel charge for the Omni Hotel, located in downtown, Providence on January 30, 2019. AS

previously mentioned,POLANCO returned from Los Angeles, California on January 29, 2019.

       96.           With the assistance of the Drug Enforcement Administzation(DEA), an

administrative subpoena was issued to T-Mobile for subscriber information for telephone

numbers 323-316-4690 and 213-321-8961. T-Mobile advised the subscriber was the same for

both phones, Robert BUFORD, with a listed address as 646 '/ W. 108` Street, Los Angeles, CA

90044. Both phones were activated on December 31, 2018 and were still active.

       97.          DEA also advised there was a 2014 report in theix database on the following

phone number: 213-321-8961. The report advised the phone number was associated with a

$17,229.00 money laundering investigation at Phoenix Airport involving Robert Anthony

BROWN. DEA advised it was a Phoenix Police investigation and there were no other details in

their database.

       98.          On July 22, 2019, I received a copy of Phoenix Police departmetttal report,

2014-01010872, authored by Detective Angel Romo, wha was assigned to the Commercial

Narcotic Intezdiction Unit(CNN)on June 12, 2014. The following is a summary of the events

surrounding the seizure:

                  a. On June 11, 2014, the Phoenix Police Department's(PPD)CN1U, stationed

                     at Phoenix's Slcy Harbor .Airport, consensually contacted Robert BROWN

                     after receiving in£ornaation regarding a suspicious, last minute one way

                     flight purchased by BROWN,from Boston, Massachusetts to Long Beach,



                                                35
Case 2:19-mj-03830-DUTY Document 3-1 Filed 09/12/19 Page 38 of 43 Page ID #:41



                 California, with a layover in Phoenix, Arizona. Phoenix Police conducted a

                 criminal history query on BROWN and learned he had an extensive criminal

                 history, to include arrests and convictions for tracking in narcotics.

              b. PPD identified BROWN as he exited the Jetway. The detectives, who were

                 in plain clothes approached BROWN,identified themselves and asked

                 BROWN if they could speak to him. It should be noted, PPD had recorded

                 the interaction with BROWN. BROWN was asked about his travel and he

                 acknowledged a "friend" purchased his ticket last minute. BROWN was

                 asked if he was travelling with currency and he first stated he had "$14,000"

                 but later said "it was more like $16,000." BROWN claimed it was "travel

                 money." PPD asked for consent to search his carry-on bag and checked

                 luggage but BROWN refused.

             c. PPD then obtained a search warrant for BROWN's bags. A search of

                 BROWN's backpack revealed a blue "Chase" Bank zippered bad containing

                three (3)large bundles of US Currency, totaling $17,229.00. PPD also

                discovered inside ~ROWN's checked suitcase, two cellular telephones

                 wrapped with a blue rubber band. A search of BROWN's cellular

                telephones revealed a photograph of BROWN holding a quantity of

                 marijuana. Additionally, a USPS shipping receipt, dated 5/29/201.4, was

                found for the shipment of a 24.4 pound parcel from Inglewood, CA to

                 Attleboro, MA..

             d. PPD interviewed BROWN,who told the detectives he was self-employed

                and an investor. BROWN stated he gives his "friend" money, who invests it



                                           36
Case 2:19-mj-03830-DUTY Document 3-1 Filed 09/12/19 Page 39 of 43 Page ID #:42



                       for him and BROWN in return does "security" for him. BROWN admitted

                       all the money found in the backpack belonged to him and it was not for the

                       sale of marijuana. BROWN admitted to not filing taxes for the tax year of

                       2013 as well as never paying taxes. BROWN admitted to living with his

                       brother-in-law and paying $500.00 a month in rent.

                    e. PPD asked BROWN about the USPS zeceipt and whether not the items

                       shipped were marijuana and BROWN said "no." BROWN admitted he had

                       been in the Boston area for over a week but spent most of his time in

                       Providence, where he was looking to buy a house. BROWN could not

                       provide any documents or the address he was interested in purchasing.

                      BROWN stated he stayed with his girlfriend, who he refuse to identify but

                      admitted she had purchased his last minute airline ticket. BROWN admitted

                      for being arrested for marijuana cultivation. BROWN was provided with a

                      receipt ~oz the currency that was seized by PPD.

              99.    I contacted the Phoenix Police and spoke to Sergeant Romo (fornierly

    Detective) who advised the currency was declared forfeited on September 10, 2014

   (Maricopa County case no.: CV 2014-009473). Sergeant Romo stated BROWN never filed

    a claim with the Phoenix Police or the Maricopa County Attorney's Office.

       SECOND PRODUCTION GRAND JURY INFORMATION ON POLANCO'S
       FINANCIALS

       100.          On June 12, 2019, I served another grand jury subpoena on Bank of America

requesting updated financial information for POLANCO dating bac~C to Apri123, 2019. On July

10, 2019, Bank of America advising POLANCO still had the three accounts pzeviously

mentioned in paragraph 88, as well as a credit card account, which are listed as followed:

                                                 37
Case 2:19-mj-03830-DUTY Document 3-1 Filed 09/12/19 Page 40 of 43 Page ID #:43



               a. Giselle Polanco Sole Prop dba Giselle G,acct. no.: ending 2147

               b. Giselle Polanco Sole Prop dba Giselle G,acct. no.: ending 9061

               c. Giselle Polanco, acct. no.: ending 0876

               d. Giselle Polanco, acct. no.: ending 8726 (credit card)

       101.        While reviewing account number ending 0876, the ending balance on June

20, 2019 was $231.76. I noted there were numerous cash deposits via ATMs, dating back to

Apri126, 2019. These deposits were being in made in the Los Angeles, CA area. T'he cash

deposits ranged from $300.00 to $2900.00. Including the details from the previous grand jury

subpoena, a total of $35,164.48 in cash deposits were made via Bank of America ATMs between

August 24, 2018 grad June 20, 2019.

       102.        There were also several cash transfers, totaling $1000.00 through Zelle from

Robert BROWN to POLANCO on the following dates:

       a. Apri129, 2019, $60.00 transfer

       b. May 8, 2019,$100.00 transfear

       c. May 24, 2019, $100.00 transfer

       d. May 29, 2019, $60.00 transfer

       e. June 3, 2019, $400.00 transfer

       f June 4, 2019,$230,00 transfez

       g. June 14, 2019,$250.00 transfer

       103.        There were also three Apple pay cash deposits on May 24, June 3 and June

18, 2019 totaling $737.60.

       104.         I noted POLANCO utilized account 0876 for her normal everyday usage to

include making rent payments at the beginning of each month to Chateau La Fayette in the


                                              38
Case 2:19-mj-03830-DUTY Document 3-1 Filed 09/12/19 Page 41 of 43 Page ID #:44



 amounts varying from $1500.00 to $1800.00. It should be noted, there were iwo (2) duect

 deposits from ADP Total Source on May 24, 2019 in the amount of$870.60 and June 10, 2019

 in the amount of $829.08, which indicates POLANCO could be employed by ADP.

        105.        Upon reviewing POLANCO's other two Bank of America accounts, which

appeazed to be utilized for her online women's shoe business, identified as "Giselle G",I noted

the ending balance for account 9061 on June 30, 2019 was $2.10. In regards the other account, I

noted the ending balance for account 2147 on June 20, 2019 was $62.65. There was a Paypal

cash transfer on June 19, 2019 in the amount of $280.00 into account 2147. Then on June 20,

2019,$200.00 was transferred from account 2147 to account 0876.

        106.       Finally, upon reviewing POLANCO's credit card account (8726), I noted the

current balance as of June 19, 2019 was $379.01. The credit line available was $1000.00. I

discovered there were fowr(4)charges recorded on Apri12, 2019 from GTL/Telmate Inmate

Services totaling $33.54.

       FINGERPRINT ANALYSIS ON SEIZED BOXES

        107.       On Apri130,?019, I submitted to the US Postal Inspection Service, Forensic

Laboratory, the drug parcel packaging/wrappings that were seized in November anal December

2018, February and Apri12019. I requested analysis be conducted and comparison. be made with

the known fingerprints of Robert BROWN,Shawn SILVA, Robert BUFORD and others yet

identified.

        108.       On June 27, 2019, Forensic Latent Print Analyst Patricia Cornell completed

her analysis and discovered the following:




                                              39
Case 2:19-mj-03830-DUTY Document 3-1 Filed 09/12/19 Page 42 of 43 Page ID #:45



               a.      One fingerprint belonging to BROWN was discovered on the manila

        envelope discovered during the seizure of cocaine in April 2019(Broadcommon Road

       Parcel.

               b.      Two fingerprints belonging to BROWN were discovered on the exterior of

       the Priority Mail box that was found to contain cocaine in February 2019(Mineral Spring

       FOURTH PRODUCTION GRAND JURY REQUEST FOR IP INFORMATION

        109.        On July 1, 2019, I reviewed the proprietary US Postal databases that were

tracking parcels shipped from California to the CMR.As in Rhode Island and Massachusetts,

which included the Roxbury Parcel and the Commerce Way Parcel that was found to contain

cocaine, revealed a Charter Communications account based out of California was querying the

pazcel. A grand jury subpoena was issued to Charter Communications requesting subscriber

account information for the Internet protocols (IP) addresses found to be tracking the parcels.

       1 10.        On July 24, 2019, Charter Communications responded and provided the

following subscriber information: Robert BROWN,330 W 11TH ST A.PT 602, LOS

ANGELES,CA 94015.

       III.    CONCLUSION

       1 11.        BROWN has repeatedly been documented on United States Postal Service

surveillance cameras mailing packages related to the drug conspiracy detailed above. This

includes the Mineral Spring Avenue package containing cocaine from which fingerprint

examiners identified his fingerprints, the Broad Common package containing cocaine from

which finger print examiners identified his fingerprints and the Commence Way package, also

containing cocaine. This evidence coupled with BROWN's criminal history and involvement in

bulls cash smuggling causes me to conclude that probable cause exists to arrest BROWN for



                                               40
Case 2:19-mj-03830-DUTY Document 3-1 Filed 09/12/19 Page 43 of 43 Page ID #:46



Conspiracy to Possess 500 grams or more of a mixture containing Cocaine with Intent to

Distribute in violation of 21 U.S.C. § 846 and Possession of 500 grams or more of a mixture

containing Cocaine with Intent to Distribute in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(B).



                                             I declare that the foregoing is true and correct.
                                                                       ~
                                                                       ,



                                                        azd Atwood
                                                    Postal Inspector
                                                    U.S. Postal Inspection Service
                     ~i ~--~
                    l~                       I
       S scribed an, sworn to before me this~rc~'ay of August, 2019.



       HONQktABLE
       UNITED STATES MAGISTRATE JUDGE
       DISTRICT OF




                                              41
